COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Agee and Senior Judge Overton
Argued at Alexandria, Virginia


CHRISTINA MEREA BAILEY
                                             MEMORANDUM OPINION * BY
v.   Record No. 0485-01-4                 JUDGE JERE M. H. WILLIS, JR.
                                                 MARCH 12, 2002
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                      Paul F. Sheridan, Judge

          Edwin C. Brown, Jr. (Brown, Brown & Brown,
          P.C., on brief), for appellant.

          Virginia B. Theisen, Assistant Attorney
          General (Randolph A. Beales, Attorney
          General, on brief), for appellee.


     Christina Bailey was convicted in a bench trial of grand

larceny, in violation of Code § 18.2-95.       On appeal, she contends

that the trial court erred in finding the evidence was sufficient

to support her conviction.    We affirm the judgment of the trial

court.

                             I.   BACKGROUND

     On January 6, 2000, Martha Williams went to the Arlington

Hospital emergency room to have her right elbow examined.        At

the time of her check-in, Ms. Williams wore on her right wrist a

$2,500 diamond and gold tennis bracelet.       A plastic hospital


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
identification band was placed over the bracelet.   Ms. Williams

was installed in an examination room that had only a curtain as

one of its walls.

     Bailey, a phlebotomist, entered the examination room and

having assisted Ms. Williams into a hospital gown, began

preparing to take a blood sample.   While she was making these

preparations, Dr. Steve Danaceau entered the examination room,

took Ms. Williams' pulse, and drew on her elbow with an ink pen.

He remained in the room, observing Bailey.

     Bailey attempted to draw blood from Ms. Williams' left arm.

Encountering difficulty, she moved to the right arm.    While her

blood was being drawn, Ms. Williams saw Bailey twirl the

bracelet around her wrist.   Dr. Danaceau, however, recalled only

seeing Bailey twirl Ms. Williams' patient identification band.

Upon completing the blood extraction, Bailey left the

examination room.   Dr. Danaceau then performed range of motion

tests and discussed with Ms. Williams the possibility of

surgery.   He then left the room.

     Approximately five minutes later, Ms. Williams realized her

bracelet was missing.   She performed a cursory search of the

examining room.   Not finding the bracelet, she left the

examination room, approached Dr. Danaceau, and informed him that

her bracelet was missing.    Dr. Danaceau called security and

returned to the examining room to assist Ms. Williams in looking



                                - 2 -
for the bracelet.   They were unsuccessful.    The bracelet was

never recovered.

     Bailey was convicted in a bench trial of grand larceny, in

violation of Code § 18.2-95.      She was sentenced to serve three

years in prison, with two years and eight months suspended.       A

condition of the suspension was $3,000 in restitution to Ms.

Williams.

                            II.    ANALYSIS

     On appeal, Bailey contends that the evidence was

insufficient to convict her of grand larceny.     We disagree.

            When the sufficiency of the evidence is
            challenged on appeal, it is well established
            that we must view the evidence in the light
            most favorable to the Commonwealth, granting
            to it all reasonable inferences fairly
            deducible therefrom. The conviction will be
            disturbed only if plainly wrong or without
            evidence to support it.

Jones v. Commonwealth, 13 Va. App. 566, 572, 414 S.E.2d 193, 196

(1992).

     Bailey argues that the evidence against her is merely

circumstantial and fails to exclude a reasonable hypothesis of

her innocence; namely, that Dr. Danaceau may have stolen Ms.

Williams' bracelet.   Whether this argument "is a 'reasonable

hypothesis of innocence' is a question of fact.     '[W]hat

inferences are to be drawn from proved facts is within the

province of the [fact finder] . . . so long as the inferences

are reasonable and justified.'     'The weight which should be


                                  - 3 -
given to evidence and whether the testimony of a witness is

credible are questions which the fact finder must decide.'"

Cantrell v. Commonwealth, 7 Va. App. 269, 290, 373 S.E.2d 328,

339 (1988) (citations omitted).

     The evidence supports the trial court's finding that the

bracelet was taken.   Only either of two persons could have taken

it, Bailey and Dr. Danaceau.   However, Bailey was the only

person who showed an interest in it.    Ms. Williams observed

Bailey twisting the bracelet while she was drawing blood.     Ms.

Williams last saw the bracelet when Bailey was manipulating it.

Dr. Danaceau never touched the bracelet.    He helped Ms. Williams

try to find it.

     The hypothesis that Dr. Danaceau was the thief does not

follow from the evidence and, thus, is not reasonable.    The

evidence supports the trial court's finding that the bracelet

was taken and that Bailey took it.     The judgment of the trial

court is affirmed.

                                                          Affirmed.




                               - 4 -